Citation Nr: 1607095	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-18 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a respiratory disorder, including asthma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service with the United States Coast Guard from November 1983 to August 1991 and with the United States Army from January 2003 to May 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple readjudications of the same issues in August 2008, November 2008, February 2009, and June 2010 decisions of the Regional Office (RO) in Columbia, South Carolina.  The Veteran disagreed with the foregoing denials of service connection in June 2009 and June 2010 Notices of Disagreement, and in July 2013 perfected her appeals to the Board.


The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2014.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA Examinations

In April 2015 the Board remanded the matters of service connection for asthma and an eye disorder to the RO for additional development, including the provision of VA examinations.  Specifically, on a prior VA examination of the eyes in March 2010, the examiner indicated that they were "was unable to ascertain if the [Veteran's] visual acuity blur is a result of previous trauma or normal changing of the refractive error," but went on to opine that "it is not at least as likely as not that the [Veteran's] current ocular condition are the result of any previously sustained trauma."  In April 2015, the Board found the examiner's opinion to be contradictory, and therefore inadequate; thus a new examination was ordered.  It appears from the record that the Veteran was scheduled for a VA examination of the eyes in May 2015, but she failed to report for the examination.  The Veteran contacted the RO, and explained that there had been a scheduling conflict.  

She was rescheduled for a new examination in June 2015, and the August 2015 supplemental statement of the case indicates that the Veteran again failed to report for this examination as well.  The Board is unable to locate any official notation of a failure to report, or evidence that she was notified of the examination.  In September 2015, a letter was added to the file which states that although the supplemental statement of the case "stated she was a no-show for requested exams . . . in fact she did show."  It is unclear whether an examination report may be missing from the file.  However, having ordered an examination and medical opinion, the Board finds that even if a physical examination was not conducted, the RO should have had the file reviewed by an examiner, and a medical opinion should have been rendered regarding any associations between an eye disorder, and service.

Additionally, the April 2015 Board remand noted that the Veteran had not received a VA examination regarding her claimed respiratory disorder.  Service treatment records and the Veteran's statements suggested treatment for breathing difficulties during and since service, and thus the Board had found that an examination was required in order to determine whether the Veteran's current respiratory diagnosis was related to service.  In May 2015 a VA examination was provided, which indicated that the Veteran had restrictive airway disease, but failed to provide an opinion as to its association with service.  The matter was put before a new examiner in June 2015 who stated that he was "unable to find a C&P DBQ/exam having been performed to provide the requested opinion."  It is unclear why he was unable to locate the Veteran's examination report, but the Board notes that the report is plainly present and available in the record.

The RO failed to comply with the Board's orders, and unfortunately another remand is necessary to correct the error.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination of the eyes, fully documenting in the record all efforts made to contact the Veteran regarding such scheduling.  Request that a VA examiner review the claims file to assess the relationship of any diagnosable bilateral eye disorders to service.  Whether the Veteran reports for examination or not, the examiner should respond to the following:

a)  Has the Veteran been diagnosed with an eye disorder at any point during the pendency of this appeal?

b)  Is the Veteran's bilateral eye disorder at least as likely as not (a 50 percent or higher degree of probability) related to service? 

Please provide reasons for this opinion.  All pertinent evidence, including both lay and medical, should be considered. 

2.  Schedule the Veteran for VA examination of the respiratory system, fully documenting in the record all efforts made to contact the Veteran regarding such scheduling.  Request that a VA examiner review the claims file to assess the relationship of any diagnosable respiratory disorders to service.  Whether the Veteran reports for examination or not, the examiner should respond to the following:

   a)  Identify all respiratory diagnoses made during the 	pendency of this appeal, i.e., since October 2007.

b)  For each diagnosis identified, specifically including reactive airway disease, state whether the disorder is at least as likely as not (a 50 percent or higher degree of probability) related to service? 

Please provide reasons for all opinions reached.  All pertinent evidence, including both lay and medical, should be considered. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




